NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



BRELVIS CONSULTING, LLC, D/B/A,           )
THE STUDENT LOAN HELP CENTER,             )
                                          )
             Petitioner,                  )
                                          )
v.                                        )      Case No. 2D17-4850
                                          )
OFFICE OF THE ATTORNEY                    )
GENERAL STATE OF FLORIDA,                 )
DEPARTMENT OF LEGAL AFFAIRS,              )
                                          )
             Respondent.                  )
                                          )

Opinion filed October 12, 2018.

Appeal from the Circuit Court for Pasco
County; Gregory G. Groger, Judge.

Jacqulyn Mack-Majka of Mack Law Firm
Chartered, Englewood (withdrew after
briefing), for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee; Sasha Funk Granai and E.
Carlton Carter, Assistant Attorneys
General; and Jennifer Hayes Pinder,
Senior Assistant Attorney General,
Tampa, for Respondent.

PER CURIAM.


             Denied.


LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.